Citation Nr: 0422102	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
perforation of right tympanic membrane with hearing loss, 
currently evaluated as 0 percent disabling. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a rating of 0 
percent for the veteran's service-connected right ear 
disability and declined to reopen the veteran's claim for 
service connection for left ear hearing loss.


FINDINGS OF FACT

1.  The veteran manifests Level II hearing loss in the right 
ear.  

2.  The VA audiological examinations conducted in March 2001 
and November 1999 were unsuitable for rating purposes due to 
unreliable responses by the veteran.

3.  In September 1979, the RO denied a claim for service 
connection for hearing loss of the left ear.  The claimant 
did not appeal this decision.

4.  Evidence presented since the September 1979 denial is 
cumulative and redundant of previously submitted evidence, 
and it is not so significant, that by itself or together with 
the evidence previously of record, it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's left ear is assigned Level I hearing loss, 
by operation of law, as it is not service-connected.  
38 C.F.R. § 4.85(f).

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159(b), 3.321(b)(1), 
4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2003).

3.  The September 1979 RO decision denying service connection 
for hearing loss of the left ear is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

3.  Evidence added to the record since the September 1979 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for hearing loss of the 
left ear is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from claims 
for an increased rating for the right ear disability and for 
service connection for left ear hearing loss.  In this 
context, the Board notes that in September 2002, prior to the 
certification of these claims to the Board, the AOJ provided 
notice to the claimant regarding the VA's duty to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claims for an 
increased rating and for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to provide VA with any information or evidence which would go 
to support his claim.  Additionally, the statement of the 
case which was sent at the same time as this notice included 
the standard by which new and material evidence claims are 
judged.  Thus, the Board finds that the content and timing of 
the September 2002 notice and statement of the case comport 
with the requirements of § 5103(a) and § 3.159(b).

Increased Evaluation

Service connection was granted for residuals of perforation 
of right tympanic membrane with hearing loss in November 
1971.  The veteran contends that his hearing loss should be 
rated at a compensable level under VA standards, because his 
hearing acuity has worsened over time.

It is uncontroverted that the veteran currently suffers from 
hearing loss on the right side. Thus, the critical issue in 
this claim is what is the appropriate VA disability rating 
for the veteran's degree of hearing loss.  Disability ratings 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.

The ratings schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, when established by an 
examination by a state-licensed audiologist, to include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Table VI is based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
§ 4.86.  38 C.F.R. §§ 4.85(c).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383.  38 C.F.R. § 4.85(f).  See also 
VAOPGCPREC 32-97 (1997); Boyer v. West, 210 F.3d 1351 (2000) 
(holding that VA did not err when it refused to consider the 
veteran's partial non-service-connected hearing loss in the 
right ear when evaluating the service-connected hearing loss 
in the left ear).
 
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is service-connected for hearing loss in the 
right ear only.  In assigning a 0 percent evaluation for his 
hearing loss, the RO considered his pertinent history and the 
objective medical findings.

On audiological evaluation in October 1989, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
80
95
LEFT
5
10
55
85
100

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 53 decibels, and was 63 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 86 percent in the right ear and 70 in the left 
ear.  The diagnosis was profound precipitous sensorineural 
loss bilaterally.  Based on this evidence, the RO issued a 
rating decision in November 1989, evaluating the veteran's 
right ear disability with hearing loss at 0 percent 
disabling.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of II for the right ear (50 to 57 average 
puretone threshold, with between 84 and 90 percent speech 
discrimination).  Based on 38 C.F.R. § 4.85(f), a designation 
of I is assigned to the left, non-service-connected ear.  
Entering the category designation of I for the left (better) 
ear and II for the right ear into Table VII produces a 
disability percentage evaluation of 0, under Diagnostic Code 
6100.

The Board is cognizant that this examination is roughly 
fifteen years old.  The VA attempted to measure the veteran's 
hearing loss most recently in March 2001.  After the veteran 
underwent the scheduled examination, the VA specialist noted 
the veteran's speech recognition score for the right ear was 
inconsistent with the history and current audiogram.  He 
further reported that the veteran was not putting forth a 
good faith effort to follow instructions.  He concluded that 
the results of the examination were in question and were not 
considered suitable for rating.
A previous test was provided in November 1999.  However, that 
audiologist also called into question the reliability of the 
test based on the responses provided by the veteran.  Hence, 
the Board is left with the examination of 1989 as the most 
reliable, relevant examination.  Additionally, it is the 
opinion of the Board that the veteran's noncompliance with 
the instructions given to him during the most recent 
audiological examinations is analogous to failing to report 
for a VA examination. See 38 C.F.R. § 3.655 (2003).  As such, 
the Board must depend on the most reliable 1989 examination 
results even though it is old.  Based on the evidence of 
record described above, an increased evaluation is not 
warranted in this case. 

New & Material Evidence

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

Service connection may also be granted for a disease 
diagnosed after discharge from military service, when the 
evidence establishes that the disease was incurred in active 
military service.  38 C.F.R. § 3.303(d).  Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

The veteran contends he is entitled to service connection for 
hearing loss in his left ear.  By rating decision in 
September 1979, the RO denied the veteran's claim on the 
basis that the evidence failed to demonstrate that the 
veteran's hearing loss in the left ear was incurred in or 
aggravated during military service.  The evidence of record 
at that time consisted of the veteran's service medical 
records demonstrating no in-service injury referable to the 
left ear, VA outpatient treatment records from April 1976 to 
September 1976, VA audiological results from May 1977, June 
1979, and July 1979, and a personal statement regarding his 
in-service injury to the right ear.  The veteran did not 
appeal the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, the 
law in effect when the claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was noted that "such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spaulding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The veteran attempted to reopen his claim in November 1999.  
In connection with his claim, he submitted further medical 
records, both VA and private, documenting current treatment 
for hearing loss.  The veteran also underwent several VA 
audiological examinations between May 1981 and March 2001.  
None of these medical records account for the cause of 
hearing loss in the left hear.

The Board finds that the evidence submitted by the veteran is 
not new and material as it essentially duplicates evidence 
previously submitted to agency decision makers.  The 
treatment records essentially convey the same message as 
those prior to the September 1979 rating decision, 
particularly that the veteran suffers hearing loss in the 
left ear with no known etiology.  This is cumulative and 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the additional evidence is not new and material and 
the claim for entitlement to service connection for hearing 
loss in the left ear is not reopened.

	(CONTINUED ON NEXT PAGE)






ORDER

An increased evaluation for right ear hearing loss is denied.

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
left ear hearing loss is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



